internal_revenue_service number release date index number ----------------------------------------- ------------------------------------------ ------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-107815-03 date december ------------------------------------------------------------------------------------------ ---------------------- ------------------------------------------------------------------------------------------ -------------------------- ------------------------------------------------------------------------------------------ -------------------------- ------------------------------------------------------------------------------------------ -------------------------- ------------------------------------------------------------------------------------------ -------------------------- -------------------------------------------------------------------- -------------------------- ----------------- ------------------------------------------------------------------------------------------ ------------------------ ----------------------- - - estate x y a b c d1 d2 charitable_trust charity dear ----------------- this letter responds to your letter dated date and subsequent correspondence submitted on behalf of the estate as its authorized representative requesting rulings under and of the internal_revenue_code the information submitted states that x executed charitable_trust on d1 x died on d2 article two paragraph a of the charitable_trust provides that in each taxable_year of the charitable_trust the trustees shall pay to x during x s lifetime a unitrust_amount equal to eight percent of the net fair_market_value of the charitable_trust valued as of the first day of each taxable_year of the charitable_trust plr-107815-03 article two paragraph b of the charitable_trust provides that upon the death of x if x is survived by y the unitrust_amount shall be divided into two equal shares one such share shall be paid to y during y s lifetime the remaining such share shall be paid in equal shares to a b and c or the survivors of them during the lifetime of y article four paragraph a of the charitable_trust provides that upon the death of the survivor of x and y the trustees shall distribute all of the then principal and income of the charitable_trust to charity provided x has not exercised the power_of_appointment described in article four paragraph b if the charity is not an organization described in c a and a at the time when any principal or income of the charitable_trust is to be distributed to it then the trustees shall distribute such principal or income to such one or more organizations described in c a and a as the trustees shall select in their discretion article four paragraph b provides that x reserves the power to appoint the remainder of the charitable_trust to one or more charitable organizations who shall be described in c a and a at the time when any principal or income of the trust is to be distributed to them x shall exercise this power to appoint the remainder_interest in the charitable_trust by specific reference to article four in x s will submitted for probate within ninety days of x s death article seven of the charitable_trust provides that the charitable_trust is irrevocable the trustees however shall have the power in their sole discretion to amend the charitable_trust in any manner required for the sole purpose of insuring that the charitable_trust qualifies and continues to qualify as a charitable_remainder_unitrust crut within the meaning of ' d remainder_interest in the charitable_trust as of d1 was less than ten percent of the net fair_market_value of the property contributed to the charitable_trust the executor of estate represents that under ' f the initial value of the sec_664 defines a crut for the purposes of ' as a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in ' c and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in ' d a and other than qualified gratuitous transfers described in ' d c may be paid to or for the life or lives of such individual or individuals c following the termination of the payments described in ' d a the remainder_interest in the trust is to be transferred to or for_the_use_of an plr-107815-03 organization described in ' c or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in ' g all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in ' e in a gratuitous transfer as defined by ' g and d with respect to each contribution of property to the trust the value determined under ' of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_664 provides in general that if a_trust would but for a qualified_contingency meet the requirements of d a or d a such trust shall be treated as meeting such requirements for purposes of determining the amount of any charitable_contribution or the actuarial value of any interest a qualified_contingency shall not be taken into account for purposes of ' f the term aqualified contingency means any provision of a_trust which provides that upon the happening of a contingency the payments described in d a or d a as the case may be will terminate not later than such payments would otherwise terminate under the trust sec_2055 provides in general that for purposes of ' the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes including the encouragement of art or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment and the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private stockholder or individual which is not disqualified for tax exemption under ' c by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_2055 provides that where an interest in property other than an interest described in ' f b passes or has passed_from_the_decedent to a person or for a use described in ' a and an interest other than an interest which is extinguished upon the decedent s death in the same property passes or has passed for less than an adequate_and_full_consideration in money or money s worth from the decedent to a person or for a use not described in ' a no deduction shall be allowed under ' for the interest which passes or has passed to the person or for the use described in ' a unless in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or plr-107815-03 charitable_remainder_unitrust described in ' or a pooled_income_fund described in ' c sec_2055 provides in general that a deduction shall be allowed under ' a in respect of any qualified_reformation sec_2055 defines the term aqualified reformation as a change_of a governing instrument by reformation amendment construction or otherwise which changes a reformable_interest into a qualified_interest but only if i any difference between i the actuarial value determined as of the date of the decedent s death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of the decedent s death a nonremainder interest before reformation for a term of years in excess of years shall be treated as satisfying ' e b ii i if such interest after reformation is for a term of years sec_2055 in general defines the term areformable interest as any interest for which a deduction would be allowable under ' a at the time of the decedent s death but for ' e sec_2055 provides that the term areformable interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in ' a are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property for purposes of determining whether all such payments are expressed as a fixed percentage of the fair_market_value of the property ' d shall be taken into account sec_2055 provides that ' e c ii shall not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after i if an estate_tax_return is required to be filed the last date including extensions for filing such returns or ii if no estate_tax_return is required to be filed the last date including extensions for filing the income_tax return for the first taxable_year for which such a return is required to be filed by the trust sec_2055 defines the term aqualified interest as an interest for which a deduction is allowable under ' a plr-107815-03 sec_2055 provides that in the case of a_trust that would qualify or could be reformed to qualify pursuant to ' e b but for failure to satisfy the requirement of d d or d d such trust may be i declared null and void ab initio or ii changed by reformation amendment or otherwise to meet such requirement by reducing the payout rate or the duration or both of any noncharitable beneficiary s interest to the extent necessary to satisfy such requirement pursuant to a proceeding that is commenced within the period required in ' e c iii in a case described in ' e j i no deduction shall be allowed under title_26 for any transfer to the trust and any transactions entered into by the trust prior to being declared void shall be treated as entered into by the transferor based solely on the facts and representations submitted we conclude that the charitable_trust failed to meet the definition of a crut under ' as of d1 the termination of the unitrust payments upon the death of y is a qualified_contingency within the meaning of ' f therefore this provision does not cause the charitable_trust to fail to meet the definition of a crut under ' d a however the value of the charitable_remainder interest must be calculated without regard to the qualified_contingency based on the representations submitted the value of the remainder_interest of the charitable_trust at inception was less than the percent of the initial net fair_market_value of the trust property required by ' d d we further conclude that the charitable_trust is not eligible for qualified_reformation under ' e a because the charitable_trust failed to meet the definition of a crut under ' d d any reformation must commence within the period described in e j and e c iii no such reformation was timely commenced within this period except as specifically set forth above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code in particular we express no opinion as to whether any other provisions of charitable_trust cause it to fail to meet the definition of a crut under ' the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 of pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the estate enclosures copy of this letter copy for ' purposes sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs special industries
